United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 14, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-40649
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

EARL WILLIAMS, JR.,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                     USDC No. 4:04-CR-106-20
                       --------------------

Before BARKSDALE, GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Earl Williams, Jr., has

requested leave to withdraw and has filed a brief as required by

Anders v. California, 386 U.S. 738 (1967).     Williams has received

a copy of counsel’s motion and has filed a pro se response.        In

his response, Williams contends that his trial counsel was

ineffective.   We conclude that the record is insufficiently

developed to allow consideration on direct appeal of Williams’s

claims of ineffective assistance of counsel.     See United States

v. Higdon, 832 F.2d 312, 313-14 (5th Cir. 1987).

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-40649
                                -2-

     Our independent review of the record, counsel’s brief, and

Williams’s response discloses no nonfrivolous issue for appeal.

Accordingly, counsel’s motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities, and the APPEAL

IS DISMISSED.   See 5TH CIR. R. 42.2.